 In the Matter of HAYSSEN MANUFACTURING COMPANYandUNITED-FARM EQUIPMENT AND METAL, WORKERS OF AMERICA, C. I. O.Case No. 13-R-40658.-Decided November 17,19.44.Bucher, Currie, Federer & Grote,'by Mr. George R. Currie,of She-boygan, Wis., for the Company.Mr. Charles H. Coburn, Jr.,of Sheboygan, Wis., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Farm Equipment and MetalWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Hayssen Manufacturing Company, Sheboygan, Wis-consin, herein called the Company, the national Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertDrake, Trial Examiner.Said hearing was held at Sheboygan, Wis-consin, on October 30, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHayssen Manufacturing Company is a partnership operating a plantat Sheboygan, Wisconsin, where it is engaged in the manufacture ofbread wrapping and slicing machinery and war materials.During1943 the Company purchased raw materials valued in excess of$250,000, 75 percent of which was shipped to it from points outside the59 N. L. R. B., No. 72.336- HAYSSEN MANUFACTURING COMPANY337State of Wisconsin.During thesameperiod the Company sold-prod-ucts valued inexcess of$50,000, over $50,000 worth of which wasshipped to points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Farm Equipment and Metal Workers of America is a labororganization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 7, 1944, the Union requested the Company to recog-nizeitas exclusive bargaining representative of the Company'semployees.The Company refused this request untilsuch time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Unionrepresents a sub-stantial number of employees in the unit hereinafter found to be.appropriate.'We find that a question affecting commercehas arisen concerning -the representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find,in agreement with a stipulation of the parties,that allproduction,and maintenance employeesof the Company,includinginspectors,but excluding office and clerical employees, road serviceemployees,the plant engineer,plant superintendent,and any othersupervisory employeeswith authorityto hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining,within the meaning of Section9 (b) ofthe Act.-V.THE DETERMINATION' OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballotamong the employees in the appropriate unit who were employed'The Field Examiner reported that the Union presented 37 authorization cards.Thereare approximately 75 employees in the appropriate unit. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the-pay-roll period immediately preceding the date of theDirection of -Election herein, subject to the limitations and additions-set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor RelatiQns Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hayssen Manu-facturing Company, Sheboygan,Wisconsin, an election by secretballot shall be conducted as early as possible, but not later than'thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by United Farm Equipment and Metal Workers ofAmerica, C. I. 0., for the purposes of collective bargaining.